 

Exhibit 10.3

 

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 4th day
of August, 2014, by and among Corbin Properties LLC (the “Assignor”); Magna
Equities I, LLC (the “Assignee”) and VERITEQ CORP. (the “Company”).

 

WHEREAS, Assignee wish to assume, all of the Assignors’ right, title, and
interest in and to that Promissory Note, dated as of February 4, 2014 made by
the Company in the original principal amount of $175,000 in favor of Assignor
(the “Note”) ; and

 

WHEREAS, the Assignor desires to assign to the Assignee all of the Assignors’
right, title, and interest in and to the Note, based on the terms and conditions
set out herein.

 

WHEREAS, after the funding of this Agreement the Assignee and the Company will
enter into a restated convertible promissory note attached as Exhibit A to this
Agreement, which the Assignor will not be a party to and will have no
involvement in.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:

 

1.     Assignment. Subject to and in accordance with the terms and conditions
set forth in this Agreement, the Assignor hereby grants, sells, assigns, and
conveys to the Assignee, without recourse, all of the Assignor’s right, title
and interest in and to the Note. Within two (2) business days of receipt of the
consideration (as set forth below), Assignor shall mail to the Company, at the
address provided to it by the Company the original Note. Upon receipt of the
original Note, the Company shall issue new notes to the Assignee

 

2.     Consideration. In consideration for the assignment of the Note, Assignee
shall pay to the Assignor within approximately 24 hours from receipt of the
first certificate of the Company, from the first notice of conversion to the
Company and as further defined in Sections 14 and 15 hereunder, in lawful money
of the United States of America, to the account provided by the Assignor in a
Memorandum to Magna Equities I, LLC.

 

3.     Representations of Assignor. Assignor hereby represents and covenants to
Assignee that:

 



  a. Assignor has all requisite authority to execute and deliver this Agreement
and any other document contemplated by this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby;



 

 
 

--------------------------------------------------------------------------------

 

 



  b. The outstanding principal amount of the Note, as of August 4, 2014 is
$175,000 and the accrued and unpaid interest is $8,750.00.         c. Assignor’s
interest in and to the Note are free and clear of all liens, encumbrances,
obligations or defects which are of record prior to the date of this Agreement.
        d. Assignor is an "accredited investor" within the meaning of Regulation
D, Rule 501(a), promulgated by the Securities and Exchange Commission under the
Securities Act.         e. Neither Assignor nor any of its officers and
directors are now, or have been in the last 90-days, officers or directors of
the Company, or beneficial holders of 10% or more of its stock



  

4.    Representations of Assignee. The Assignee hereby represents and covenant,
individually, to the Company that:

 

  a. Assignee has all requisite power and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement to be signed by
the Assignee and to perform its obligations hereunder and to consummate the
transactions contemplated hereby;         b. Assignee understand that the shares
to be issued upon conversion of the Note have not been, and may not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Assignee’s
representations as expressed herein or otherwise made pursuant hereto;        
c. Assignee has substantial experience in evaluating and investing in securities
of companies similar to the Company and acknowledges that it can protect its own
interests. Assignee has such knowledge and experience in financial and business
matters so it is capable of evaluating the merits and risks of its investment in
the Company. Assignee is an “accredited investor” within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act;         d. Assignee has had an opportunity to receive
all information related to the Company requested by them and to ask questions of
and receive answers from the Company regarding the Company, and its business.
Assignee has reviewed the Company’s periodic reports on file with Securities and
Exchange Act filings;

 

 
 

--------------------------------------------------------------------------------

 

 

  e. Assignee understands that there is a limited trading market for the shares
issued upon conversion of the Note and that an active market may not develop for
the shares.        

f.

Assignee represents and warrants that it has read the terms of the Note and
agrees to such terms.

 

 

5.     Entire Agreement. This Agreement constitutes the entire agreement between
the parties in respect of the assignments contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement. This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.

 

6.     All Further Acts. Each of the parties hereto will do any and all such
acts and will execute any and all such documents as may reasonably be necessary
from time to time to give full force and effect to the provisions and intent of
this Agreement. The Assignor further agrees that it will, at any time and from
time to time after the date hereof, upon the Assignee’s request, execute,
acknowledge and deliver or cause to be executed and delivered, all further
documents or instruments necessary to effect the transactions contemplated in
this Agreement.

 

7.     Choice of Law. This Agreement shall be governed by, and construed with,
the laws of the State of New York, without giving effect to the conflict of law
provisions thereof.

 

8.     Notices. Notices to Assignee under the Note, shall be to the address set
forth below:

 

Magna

5 Hanover Square

Suite #1604

New York, NY 10004

 

9.     Headings. The headings and captions contained in this Agreement are for
convenience of reference only and will not in any way affect the meaning or
interpretation of this Agreement.

 

10.   Survival. Each party is entitled to rely on the representations and
warranties of the other party and all such representations and warranties will
be effective regardless of any investigation that the party has undertaken of
failed to undertake. The representations and warranties will survive the
effective date of this Agreement and continue in full force and effect until six
(6) months after the effective date of this Agreement.

 

11.   No Assignment. No Party may assign any right, benefit or interest in this
Agreement without the written consent of the other party, which consent may not
be unreasonably withheld. This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.

 

12.   Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

 
 

--------------------------------------------------------------------------------

 

 

13.   Counterparts and Electronic Means. This Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument. Delivery of an
executed copy of this Agreement     by
electronic     facsimile     transmission     or     other     means     of     electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the day and year first written above.

 

14.   Conditions. The Assignor acknowledges the Assignee’s participation, in
respect to this Agreement, is on a conditions permitting basis. In the event
that the transaction’s risk profile, market pricing or implied volatility
substantially changes, due diligence concerns, or any other conditions material
to the successful closing of the transaction change, the Assignee reserves the
right to terminate the Agreement at any time before delivering the cash
consideration, as described hereof, to the Assignor.

 

15.   Deposit and Clearance. If the Assignee is unable to deposit and clear the
shares of the Company for any reason, the Assignee may return any shares for
cancellation to the transfer agent and (a) cancel the transaction and not make
payments to the Assignor or (b) demand the return of any payments advanced by
the Assignee to the Assignor.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

Assignor:

 

Corbin Properties LLC

 

 

/s Allen Litman

Name:Allen Litman

Title:Managing Member

 

Assignee:

 

Magna Equities I, LLC

 

 

 

/s/ Joshua Sason

Joshua Sason, CEO

 

Company:

 

VERITEQ CORP.

 

/s/ Michael Krawitz

Michael Krawitz, CFO